DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action in response to the Amendment filed on 11/21/2022.
Claims 1, 3-8, 11-13, 20-21, 23-28, 31-33 and 40-41 have been amended.  Claims 1-41 are presented for examination, with claims 1, 21 and 41 being independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 11/22/2022 is in comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Objections
Claims 13 and 33 are objected to because of the following informalities:  The term “so as to” recite in the claims should be amended to have a clear statement to eliminate the ambiguity of claim language.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
Applicant’s amendment/argument with regard to rejection of claims 1-41 under 35 U.S.C. 101 is acknowledged.  However, Examiner is not persuaded.  Based upon the consideration of amended claim 1 and all of the relevant factors with respect to the claim as a whole, it is still directed to a judicial exception (i.e., abstract idea) without significantly more.  There are no additional limitations recited beyond the judicial exception itself that integrate the exception into a practical application.  More particularly, the claim does not recite: (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP §2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP §2106.05(c)); or (iv) any other meaningful limitation (see MPEP §2106.05(e)).  See also Guidance, 84 FED. Reg. at 55.
The claim is broadly written, and the Examiner determined that the improvement, if any, of the claim is in the abstract idea itself, not in the functionality of a computer or other technology or technical field.  No particular machine, no transformation, no other meaningful limitation is persuasively argued by the Applicant.  Additionally, the claim fails to recite specific limitations (or a combination of limitations) that are NOT well-understood, routine, and conventional.   The steps of: captur(ing) …, stor(ing) …,  receiv(ing) …, analyz(ing) …, and present(ing) …, do not impose any meaningful limits on practicing the abstract idea and thus do not add significantly more to the claimed invention. 
The “hardware processor”, the “storage device”, as recited in amended claim(s), are components include in generic computer; e.g. a generic memory performing a generic computer function of storing computer program (s). A generic processor performing a generic computer function of processing data.  Thus, generic computer performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Accordingly, these additional elements do not automatically render the claim(s) eligible.

 For the above reasons, the Examiner maintains the rejections to claims under 35 U.S.C 101 as following:

35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-41 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-41 are directed to the abstract idea to data management. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Independent claims 1, 21 and 41
             Independent claims 1, 21 and 41 recite limitations of, 
captur(ing), …, a series of point-in-time images of a database, wherein the database comprises data that can be periodically updated and queried, wherein the data is stored in multiple fields of multiple records in one or more tables of the database, and wherein each of the point-in-time images comprises a copy of the data stored in one or more of the tables at a specified point in time;
stor(ing), …, the captured series of point-in time images to a storage device; 
receiv(ing), …, a query with respect to a variation of a given field in a given table over a specified period of time; 
analyz(ing) the stored point-in-time images in order to extract the variation of the given field in the given table over the specified period of time; and 
present(ing) the extracted variation to the user.
The limitations of captur(ing) …, stor(ing) …, receiv(ing) …, analyz(ing) …, and present(ing) …,  is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  Nothing in the claims element precludes the step from practically being performed in the mind. That is, other than reciting “a hardware processor, a storage device, a non-transitory computer- readable medium” nothing in the claims elements preclude the steps from practically being performed in the mind.  The recited, processor, a storage device and the non-transitory computer- readable medium  are generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The computer under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
The claims are directed to an abstract idea; thus, the claims are not patent eligible.

Claims 2-20 and 22-40
The limitations as recited in claims 2-20 and 22-40 are simply describe the concepts data management.   The claims do not include additional element(s) that is sufficient to amount to significantly more than the judicial exception.  The claims cannot provide an inventive concept.  Therefore, claims 2-20 and 22-40 are directed to abstract idea and are not patent eligible.	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-41 are rejected under 35 U.S.C. 103 as being unpatentable over Ganichot et. al., US 2020/0089798 (hereinafter Ganichot), and further in view of Pang et al., US 2021/0019288 (hereinafter Pang).

Regarding claim 1, Ganichot discloses, A method, comprising: 
capturing, by a hardware processor, a series of point-in-time images of a database, wherein the data is stored in multiple fields of multiple records in one or more tables of the database (e.g. receiving time series data from one or more data emission devices where each data emission device is emitting time series data. A time series is a series of data points listed in time order; therefore, time series data has been interpreted as a series of point-in-time images.  The received data is stored in one or more sets of database key-value and key-value-document tables. Each said set of three record keys comprises a source group identifier grouping the data emission devices according to a desired output to be generated, a source identifier uniquely identifying a data emission device within a source group, and a timestamp providing temporal ordering, Ganichot: abstract, [0001], [0005] and [0016]), and wherein each of the point-in-time images comprises a copy of the data stored in one or more of the tables at a specified point in time (e.g. Each of the characteristic dimensions data element contained in each of the time series data is stored as a separate Value column of the Key-Value table for the same combined key comprised of Source Identifier Key 120 and Timestamp Key, Ganichot: [0016]);
storing, by the hardware processor, the captured series of point-in-time images to a storage device (e.g. Storage processing of the received data comprises assigning the source identifier key and the timestamp key as the combined record key uniquely identifying each record in the key-value table and assigning the group identifier key and the source identifier key as the combined record key uniquely identifying each record in the key-value-document table, Ganichot: [0004]);
receiving, from a user, a query with respect to a variation of a given field in a given table over a specified period of time (e.g. One or more requests for a desired output report with specified parametric values, Ganichot: [0017]); 
analyzing, by the hardware processor, the stored point-in-time images in order to extract the variation of the given field in the given table over the specified period of time (e.g. Each of the characteristic dimensions data element contained in each of the time series data is stored as a separate Value column of the Key-Value table for the same combined key comprised of Source Identifier Key and Timestamp Key. As part of a separate processing thread executed by the one or more computers and as depicted in, process component analyzes the time series data and generates the desired output corresponding to the received characteristic dimensions data in the key-value-document format required by the Key-Value-Document table , Ganichot: [0016] and [0017]); and 
presenting the extracted variation to the user (e.g. output desired reports, Ganichot: [0017]).
	Ganichot does not directly or explicitly disclose: wherein the database comprises data that can be periodically updated and queried.
	Pang teaches: wherein the database comprises data that can be periodically updated and queried (e.g. the time series database schema is continuously adapting to ingestion load and requires no user interaction and that there is no re-indexing of data.  In one embodiment, query analyzer analyzes the queries over the time period for use in making a determination as to whether to update the schema used for storing data points in time series database,  Pang: [0037], [0062] and [0086]-[0087]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify time-series data processing method as disclosed by Ganichot to include method for adapting time series database schema as taught by Pang to improve results to queries, reducing the number of I/O operations, thereby improving processing and throughput.
 
Regarding claim 2, Ganichot further discloses, wherein capturing the point-in-time images comprises capturing the point-in-time images at predefined intervals (e.g. process component 420 stores the time series data 815 into the Key-Value table 210 using a combined key comprised of Source Identifier Key 120 and Timestamp Key 130 as depicted by 710 in FIG. 7. Each of the characteristic dimensions data element contained in each of the time series data 815 is stored as a separate Value column of the Key-Value table 210 for the same combined key comprised of Source Identifier Key 120 and Timestamp Key 130 [interpreted as predefined intervals], Ganichot: [0004], [0005],[0016]).

Regarding claim 3, Ganichot further discloses, wherein the given table comprises a customer relationship management data file (e.g. Relational Database tables 310, 320, and 330; examples of supplemental records are name, identifier, configuration, location, association, and manager, Ganichot: [0016] and [0017]).

Regarding claim 4, Ganichot further discloses, wherein the given table comprises an enterprise resource planning file (e.g. examples of supplemental records are name, identifier, configuration, location, association, and manager.  Numerous changes in the details of implementation of the invention can be made without departing from the spirit and scope of the invention, Ganichot: [0016] [0017] and [0020]).

Regarding claim 5, Ganichot further discloses, wherein the given table comprises an accounting data file (e.g. examples of supplemental records are name, identifier, configuration, location, association, and manager.  Numerous changes in the details of implementation of the invention can be made without departing from the spirit and scope of the invention, Ganichot: [0016] [0017] and [0020]).

Regarding claim 6, Ganichot further discloses, wherein the given table comprises a customer service system data file (e.g. examples of supplemental records are name, identifier, configuration, location, association, and manager.  Numerous changes in the details of implementation of the invention can be made without departing from the spirit and scope of the invention, Ganichot: [0016] [0017] and [0020]).

Regarding claim 7, Ganichot further discloses, wherein the given table comprises a messaging system data file (e.g. examples of supplemental records are name, identifier, configuration, location, association, and manager.  Numerous changes in the details of implementation of the invention can be made without departing from the spirit and scope of the invention, Ganichot: [0016] [0017] and [0020]).

Regarding claim 8, Ganichot further discloses, wherein the given table comprises a set of records, and wherein capturing a given point-in-time image of the database comprising capturing the records in the given table (e.g. The received data is stored in one or more sets of database key-value and key-value-document tables. Process component analyzes and extracts the time series data from database tables and generates the desired output based on specified parametric values and one or more specified temporal sections, Ganichot: [0001], [0004], [0005], [0016] and [0017]).

Regarding claim 9, Ganichot further discloses, wherein capturing the records comprises capturing all the records in the given table (e.g. Analysis and reporting processing comprises retrieving from the key-value-document table the desired list of records using a combination of group identifier keys and source identifier keys based on specified parametric values and retrieving from the key-value table the list of records corresponding to the aforementioned key-value-document table desired list of records using the same source identifier keys and a specified temporal section, Ganichot: [0004],[0005]).

Regarding claim 10, Ganichot further discloses, wherein capturing the records comprises capturing a subset the records in the given table (e.g. Analysis and reporting processing comprises retrieving from the key-value-document table the desired list of records using a combination of group identifier keys and source identifier keys based on specified parametric values and retrieving from the key-value table the list of records corresponding to the aforementioned key-value-document table desired list of records using the same source identifier keys and a specified temporal section, Ganichot: [0004],[0005]).

Regarding claim 11, Ganichot further discloses, wherein analyzing the series of point-in-time images comprises generating a partitioned table comprising the series of point-in-time images, and querying the generated partitioned table (e.g. process component analyzes and extracts the time series data and generates the desired output based on specified parametric values and one or more specified temporal sections, Ganichot: [0004], [0005], [0016] and [0017]).

Regarding claim 12, Ganichot further discloses, wherein generating a partitioned table comprises generating a column-based partitioned table (e.g. Each of the characteristic dimensions data element contained in each of the time series data is stored as a separate Value column of the Key-Value table.  One or more Key-Value tables in Fig. 5 comprises tables with a varying number of value columns, Ganichot: [0016], [0018] and fig. 5).

Regarding claim 13, Ganichot further discloses, and comprising generating and maintaining a unified schema of the database, wherein the unified schema stores, for the specified point-in-times, respective field names and respective data types for the fields in the table so as to indicate any schema changes in the database tables in the series of point-in-time images used to generate the partitioned table (e.g. In FIG. 3, supplemental information corresponding to the Source Group, Source Identifier, and characteristic dimensions of the time series are stored in one or more Relational Database tables 300 using a scheme of primary keys only as represented in 310 or using a scheme of primary keys and foreign keys as represented in 320 and 330, interpreted as unified schema stores, Ganichot: [0017], Fig. 3).

Regarding claim 14, Ganichot further discloses, wherein the series of point-in-time images comprises a first given image comprising a First set of fields captured at a first time and a second given image comprising a second set of fields captured at a second time subsequent to the first time, and wherein the schema change comprises a given field in the second set that is not in the first set. (e.g. process component 420 stores the time series data 815 into the Key-Value table 210 using a combined key comprised of Source Identifier Key 120 and Timestamp Key 130 as depicted by 710 in FIG. 7. Each of the characteristic dimensions data element contained in each of the time series data 815 is stored as a separate Value column of the Key-Value table 210 for the same combined key comprised of Source Identifier Key 120 and Timestamp Key 130, Ganichot: [0004], [0005],[0016]).

Regarding claim 15, Ganichot further discloses, wherein the point-in-time images captured during the specified period of time comprises the first and the second given images, and wherein presenting the extracted variation comprises presenting the first given image, and presenting, in the first image a specified value for the given field (e.g. process component analyzes and extracts the time series data and generates the desired output based on specified parametric values and one or more specified temporal sections, Ganichot: [0004], [0005], [0016] and [0017]).

Regarding claim 16, Ganichot further discloses, wherein the series of point-in-time images comprises a first given image comprising a first set of fields captured at a first time and a second given image comprising a second set of fields captured at a second time subsequent to the First time, and
wherein the schema change comprises a given field in the first set that is not in the second set (e.g. receiving time series data from one or more data emission devices where each data emission device is emitting time series data. A time series is a series of data points listed in time order; therefore, time series data has been interpreted as a series of point-in-time images, Ganichot: abstract, [0001], [0005] and [0016]).

Regarding claim 17, Ganichot further discloses, wherein the point-in-time images captured during the specified period of time comprises the first and the second given images, and wherein presenting the extracted variation comprises presenting the second given image, and presenting, in the second image a specified value for the given field (e.g. process component analyzes and extracts the time series data and generates the desired output based on specified parametric values and one or more specified temporal sections, Ganichot: [0004], [0005], [0016] and [0017]).

Regarding claim 18, Ganichot further discloses, wherein the series of point-in-time images comprises a first given image captured at a first time and a second given image comprising captured at a second time subsequent to the first time, wherein the first given image comprises a field having a first data type, wherein the second given image comprises a field having a second data type, and wherein the schema change comprises a difference between the first and the second data types (e.g. receiving time series data from one or more data emission devices where each data emission device is emitting time series data. A time series is a series of data points listed in time order. Each of the characteristic dimensions data element contained in each of the time series data 815 is stored as a separate Value column of the Key-Value table 210 for the same combined key comprised of Source Identifier Key 120 and Timestamp Key 130, Ganichot: [0001], [0004], [0005] and [0016]).

Regarding claim 19, Ganichot further discloses, wherein the point-in-time images captured during the specified period of time comprises the first and the second given images, and wherein presenting the extracted variation comprises presenting the field in first given image and the second given image using a specified data type (e.g. process component analyzes and extracts the time series data and generates the desired output based on specified parametric values and one or more specified temporal sections, Ganichot: [0004], [0005], [0016] and [0017]).

Regarding claim 20, Ganichot further discloses, wherein the series of point-in-time images comprise a set of fields, and wherein the partitioned table comprises a subset of the set of fields (e.g. The received data is identified by a set of three record keys and stored in a set of database key-value and key-value-document tables using combinations of said set of three record keys, Ganichot: [0004], [0005], [0016]).

Claims 21-40 recite An apparatus, comprising steps are similar to subject matter of claims 1-20.  Therefore, claims 21-40 have been rejected by the same reasons as indicated in claims 1-20.

Claim 41 recites A computer software product for protecting a computing system, comprising steps are similar to claim 1; therefore, claim 41 has been rejected by the same reasons as indicated in claim 1.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered.  New ground of Rejection is provided in view of the amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CECILE H VO whose telephone number is (571)270-3031. The examiner can normally be reached Mon-Fri (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CECILE H VO/Examiner, Art Unit 2153                                                                                                                                                                                                        12/8/2022




/ALLEN S LIN/Examiner, Art Unit 2153